PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that on or about October 27,1975, the respondent by and through its employees, was marking with yellow paint, Route 114 near the Town of Pinch, Kanawha County, West Virginia, for eventual yellow striping of the middle of the highway. Respondent’s employees directed traffic and the claimant from one lane of the highway to the other; that the tires pf'claimant’s vehicle splattered paint on the body of claimant’s vehicle. That as a result claimant’s vehicle was damaged, and $31.93 is a fair and equitable estimate of the damage sustained by claimant. Believing that liability exists on the part of respondent and the damages are reasonable, an award of $31.93 is directed in favor of the claimant.
Award of $31.93.-